In a proceeding pursuant to CPLR article 78 to review an order of the Commissioner of Housing and Community Renewal of the State of New York dated November 26, 1985, which, after a public hearing, authorized Brightwater Towers to increase its maximum average monthly room rental, the petitioners appeal from a judgment of the Supreme Court, Kings County (Held, J.), dated August 22, 1986, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner tenants seek a judgment vacating the respondent Commissioner’s order dated November 26, 1985, which authorized increases of $20.52 per room for the year 1986 at a Mitchell-Lama housing project known as Brightwater Towers. The order is challenged upon the grounds, inter alia, that it is in violation of lawful procedure, arbitrary and capricious, and not supported by substantial evidence. We disagree. There is a clear basis in the record to support the Commissioner’s findings. The Commissioner considered the housing company’s application for the increase, the transcript of the minutes taken at the hearing and the exhibits in evidence. We find there is sufficient evidence to support the increase granted (see, Matter of Eastwood Bldg. Comm. v Eimicke, 130 AD2d 425, lv denied 70 NY2d 816; Matter of Schwartz v Heimann, 64 AD2d 925, appeal dismissed 45 NY2d 1005, lv denied 45 NY2d 714). "The extensive experience of the Department of Housing and Community Renewal in this field must be utilized if the determinations made are to properly carry out the statutory mandate of the department” (Matter of Hamer v Urstadt, 74 Misc 2d 719, 722. affd 45 AD2d 988). Bracken, J. P., Brown, Lawrence and Spatt, JJ., concur.